Citation Nr: 0723215	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  02-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder to include as secondary to service-
connected disability.

2.  Entitlement to service connection for a chronic acquired 
bilateral hip disorder to include as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In May 2004, the veteran testified at a central office board 
hearing before a Veterans Law Judge.  A transcript of that 
hearing has been associated with his claims folder.  Since 
that time, the Veterans Law Judge who conducted the 
appellant's hearing is no longer employed by the Board.  A 
letter was sent to the veteran in May 2007 asking if he 
wished to have another hearing with a different Veterans Law 
Judge.  The veteran completed and returned the form in June 
2007, indicating that he did not wish to appear at a hearing 
and requesting that his case be considered on the evidence of 
record.

In August 2004 the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's August 2004 remand directed that the veteran be 
afforded VA orthopedic and neurological examinations to 
determine the etiology of any current chronic low back and 
bilateral hip disabilities and whether such disabilities were 
related to his service or his service-connected disabilities.  

Although the veteran was afforded VA orthopedic and 
neurological examinations in October 2006, and although the 
orthopedic examiner stated that it was impossible to give any 
meaningful diagnosis or discuss any possibility of any 
association with other conditions as requested in the remand, 
the neurological examiner did not address the etiology of the 
veteran's low back and bilateral hip disabilities, and did 
not address the specific questions posed in the remand.  As a 
result, a remand is required for compliance with the Board's 
remand.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  VA should again schedule the veteran 
for a VA neurological examination for the 
purpose of ascertaining the nature, extent 
of severity, and etiology of any chronic 
acquired low back and bilateral hip 
disorder(s) which may be present and 
whether they are causally related to 
service-connected disability.  The 
veteran's claims file must be made 
available to and be reviewed by the 
examiner.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  Based on the examination results, 
review of the veteran's pertinent medical 
history, if diagnosed chronic acquired low 
back and/or bilateral hip disorders are 
found to be present, the examiner is 
requested to opine as to whether:

(a) Is it at least as likely as not that 
any chronic acquired low back and/or 
bilateral hip disorder(s) found on 
examination is/are causally related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby.

(b) If no relationship to service is 
determined to exist, the examiner must 
provide an opinion as to whether any 
chronic acquired low back and/or bilateral 
hip disorder(s) found on examination 
is/are related to any of the veteran's 
multiple service-connected disabilities.

(c) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that any service-connected 
disability(ies) aggravate any chronic 
acquired low back and/or bilateral hip 
disorder(s) found on examination?

(d) If such aggravation is determined to 
exist, the examiners must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of any chronic acquired 
low back and or bilateral hip disorder(s) 
found on examination;

(2) The increased manifestations, which, 
in the examiner's opinion, are proximately 
due to a service-connected disability(ies) 
based on medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired low back and/or 
bilateral hip disorder(s) found on 
examination is/are proximately due to a 
service-connected disability(ies).  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

The veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

2.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for chronic acquired low back 
and bilateral hip disorders, to include as 
secondary to a service-connected 
disability(ies).  If the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

